IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,561-01


                        EX PARTE FERNANDO MAGALDE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20110D05035-120-2 IN THE 120th DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of violation of a

protective order and sentenced to forty years’ imprisonment. The Eighth Court of Appeals affirmed

his conviction. Magalde v. State, No. 08-12-00065-CR (Tex. App.—El Paso Mar. 28, 2014) (not

designated for publication).

        Applicant contends that he was deprived of his right to pursue a petition for discretionary

review on his own due to a clerical error on the part of the El Paso County Public Defender’s Office.

        Based on the record, the trial court has entered findings of fact and conclusions of law that
                                                                                                      2

Applicant was deprived of his right to pursue a petition for discretionary review due to a clerical

error in this case. The trial court recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900

(Tex. Crim. App. 2006).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eighth Court of Appeals in Cause No. 08-12-00065-

CR that affirmed his conviction in Cause No. 20110D05035-120-2 from the 120th District Court of

El Paso County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: January 14, 2015
Do not publish